Atkinson, J.
1. In an action by the holder of a promissory note as transferee, a special plea setting up that the defendant was induced to sign the note by specified acts of fraud upon the part of the payee, that it was. without consideration, and that the plaintiff took the note with notice of such fraud and failure of consideration, was not subject to demurrer.
2. The pleadings and evidence did not present an issue on the subject of the plaintiff’s having procured the note from the payee by fraud, which in law might operate to let in the defense of failure of consideration as mentioned in the first headnote. It was harmful error for the judge to submit such an issue to the jury.
3. None of the other grounds of the motion for new trial are sufficient to require a new trial, or of such character as to require elaboration.

Judgment reversed.


All the Justices concur.